Title: From John Adams to James McHenry, 24 May 1799
From: Adams, John
To: McHenry, James



Sir
Quincy May 24th 1799

The recommendations of Laurance Butler to be Major in case Mr. Morgan should ultimately refuse his appointment received in your favor of the 16th which I received last night from Gen. Washington. Gen Morgan and Mr. Mede are quite sufficient to authorize me to consent to Mr Butlers appointment. I return the recommendations & inclose a letter of the 20th from John Lillie which I recommend to your consideration.—I have inclosed a letter to the Secretary of State from Mr Weld of Braintree recommending Mr. Seth Noble for a chaplain which I pray you to see.
I am Sir &c
